DETAILED ACTION 
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Election/Restrictions
This application contains claims directed to the following patentably distinct species: 
Embodiment 1: Multiport -power converter- (Claims 1-9) -               fig. 90, 91, 92, 107,108, 
Embodiment 2: Mobile app. or Vehicle System - (Claim 10-13) - figs. 4, 38, 40, 42, 44, 46, 48, 50, 53-55, 61-64
Embodiment 3: Inverter Assembly with Cooling Channels-(Claims 14-15)   -figs. 109a thru 128, 129, 130, 131, 135, 143

Embodiment 4: Breaker/Relay -               -figs. 65-70, 85, 87, 88, 93-106 & 146-151;
Embodiment 5: Fuse-	                       figs. 7-17, 25-29, 37, 43, 51; and
Embodiment 6: PDU	                     figs. 1-2, 5-6, 32-33;
Embodiment 7: system for heat transfer & cooling- figs. 18, 19
Embodiment 8: Filtering Apparatus-         -      figs.24 
Embodiment 9: Current Injection Apparatus- figs.22, 34, 35
Embodiment 10: Apparatus to determine Null offset voltage-figs. 23, 31, 57  
Embodiment 11: current or power Protection apparatus- figs. 20, 45, 71-84, 86, 89  
Embodiment 12: DC Link Capacitor-        figs. 132-134
Embodiment 13: Fluid Connector-            figs. 136-139
Embodiment 14: System with multiple motors- figs.159
Embodiment 15: Procedure to determine null offset voltage- fig. 56
Embodiment 16: procedure to determine a fuse event value/operate a thermal fuse/calibrate a fuse resistance algorithm- fig.37, 49, 51, 52, 59, 60
Embodiment 17: Procedure to determine an injected current value:  figs. 34, 58
Embodiment 18: Procedure for Motive power system/multiple motors- figs. 144, 145,               154, 155, 156, 160, 161
Embodiment 19: Procedure to configure a power converter- figs. 152, 53, 158
Embodiment 20: procedure/Method for mobile application/temperature – figs.154-156

The species are independent or distinct because the various embodiments are directed towards different control configurations.
Applicant is required under 35 U.S.C. 121 to elect a single disclosed species for prosecution on the merits to which the claims shall be restricted if no generic claim is finally held to be allowable.  Currently, none of the claims are generic.
Applicant is advised that a reply to this requirement must include an identification of the species that is elected consonant with this requirement, and a listing of all claims readable thereon, including any claims subsequently added.  An argument that a claim is allowable or that all claims are generic is considered nonresponsive unless accompanied by an election.
Upon the allowance of a generic claim, applicant will be entitled to consideration of claims to additional species which depend from or otherwise require all the limitations of an allowable generic claim as provided by 37 CFR 1.141. If claims are added after the election, applicant must indicate which are readable upon the elected species. MPEP § 809.02(a).
Applicant is advised that the reply to this requirement to be complete must include (i) an election of a species or invention to be examined even though the requirement be traversed (37 CFR 1.143) and (ii) identification of the claims encompassing the elected invention. 
The election of an invention or species may be made with or without traverse. To reserve a right to petition, the election must be made with traverse. If the reply does not distinctly and specifically point out supposed errors in the restriction requirement, the election shall be treated as an election without traverse. 
Should applicant traverse on the ground that the inventions or species are not patentably distinct, applicant should submit evidence or identify such evidence now of record showing the inventions or species to be obvious variants or clearly admit on the record that this is the case. In either instance, if the examiner finds one of the inventions unpatentable over the prior art, the evidence or admission may be used in a rejection under 35 U.S.C.103(a) of the other invention.







Drawings
The drawings are objected to under 37 CFR 1.83(a).  The drawings must show every feature of the invention specified in the claims.  Therefore (see relative claims 1-4, applicants’ closest figures 90, 91, 92, 107, 108 and 151 does not show following claimed subject-matter especially the underlined claimed subject-matter), plurality of ports (not referenced), a plurality of solid-state components configured to provide selected electrical power outputs and to accept selected electrical power inputs,  a plurality of solid-state switches configured to provide selected connectivity (connectivity not shown) between the plurality of solid-state components and the plurality of ports, structural details of a component bank configuration circuit (circuit details?) structured to interpret a port electrical interface description of the multi-port power converter must be shown or the feature(s) canceled from the claim(s). Structural details of a component bank implementation circuit (circuit details?) structured to provide solid switch states, (see relative claims 1 and 4);  
Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. The figure or figure number of an amended drawing should not be labeled as “amended.” If a drawing figure is to be canceled, the appropriate figure must be removed from the replacement sheet, and where necessary, the remaining figures must be renumbered and appropriate changes made to the brief description of the several views of the drawings for consistency. Additional replacement sheets may be necessary to show the renumbering of the remaining figures. Each drawing sheet submitted after the filing date of an application must be labeled in the top margin as either “Replacement Sheet” or “New Sheet” pursuant to 37 CFR 1.121(d). If the changes are not accepted by the examiner, the applicant will be notified and informed of any required corrective action in the next Office action. The objection to the drawings will not be held in abeyance.

Double Patenting Rejection
A rejection based on double patenting of the “same invention” type finds its support in the language of 35 U.S.C. 101 which states that “whoever invents or discovers any new and useful process... may obtain a patent therefor...” (Emphasis added). Thus, the term “same invention,” in this context, means an invention drawn to identical subject matter. See Miller v. Eagle Mfg. Co., 151 U.S. 186 (1894); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Ockert, 245 F.2d 467, 114 USPQ 330 (CCPA 1957).
A statutory type (35 U.S.C. 101) double patenting rejection can be overcome by canceling or amending the claims that are directed to the same invention so they are no longer coextensive in scope. The filing of a terminal disclaimer cannot overcome a double patenting rejection based upon 35 U.S.C. 101.
Claim 1 limitations of instant application are rejected under 35 U.S.C. 101 as claiming the same invention as that of corresponding limitations of claim 1 of prior U.S. Patent No. (US 11,075,514 B2, with App. no: 16/710,612). This is a statutory double patenting rejection. Claim 1 limitations of instant application are included in claim 1 of US Patent No: (US 11,075,514 B2).
See Side by Side comparisons below:
Instant - US App. No. 17/218,806 
US Patent No: (US 11,075,514 B2)


    PNG
    media_image1.png
    139
    262
    media_image1.png
    Greyscale



    PNG
    media_image2.png
    282
    256
    media_image2.png
    Greyscale


This is a statutory double patenting rejection.

Claim Rejections – 35 USC § 102

The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 1, 2, 3, 5, 6, 7 and 9 are rejected under 35 U.S.C. 102 (a)(1) as being anticipated by Kusch et al. (US 8,981,727 B2 and Kusch hereinafter.)
As to claim 1, A multi-port power converter, comprising:
a housing comprising a plurality of ports structured to electrically interface to a plurality of loads, the plurality of loads having distinct electrical characteristics;
a plurality of solid state components configured to provide selected electrical power outputs and to accept selected electrical power inputs; and
a plurality of solid state switches configured to provide selected connectivity between the plurality of solid state components and the plurality of ports.
 	(Kusch teaches (figs.1-11, (col.1, lines 6-10), (col.7, lines 5-59), A multi-port power converter 100/200 (figs.2/3), comprising:
a housing comprising a plurality of ports [1-4] (see figs.1-11) structured to electrically interface 102 to a plurality of loads such as LV BATTERY, HV BATTERY, ULTRACAPACITOR, 120V/240V/480V RECT AC OR DC, the plurality of said loads having distinct electrical characteristics such as low voltage, high voltage…etc;
a plurality of solid-state components such as converters [104, 106, 108] or [202, 204, 206] / [M1, M2, M3] (figs.3-11) configured to provide selected electrical power outputs DC/AC (SEE FIGS.7-8) and to accept selected electrical power inputs Low voltage/LV, HIGH VOLTAGE/HV, DC/AC; and
a plurality of solid state switches [IGBT’S] (of converters M1-M3, see (col.8, lines 9-42, 2-11) configured to provide selected connectivity between the plurality of solid state components [104, 106, 108] or [202, 204, 206] / [M1, M2, M3] (figs.3-11) and the plurality of ports [1-4] (see fig.2, (col.7, lines 5-24)/ figs.3-11).)
As to claim 2, The multi-port power converter of claim 1, wherein the distinct electrical characteristics are selected from the electrical characteristics consisting of: a DC voltage, an AC voltage or voltage equivalent, a load power rating, a regenerative power rating, a current rating, a current directionality, a response time characteristic, a frequency characteristic, and a phase characteristic.
(Kusch teaches The multi-port power converter 100/200, wherein the plurality of loads such as LV BATTERY, HV BATTERY, ULTRACAPACITOR, 120V/240V/480V RECT AC OR DC having corresponding distinct electrical characteristics consisting of DC voltage, AC voltage, current rating I (A), voltage/Power rating (V), see fig.9, (col.4, lines 24-67, regenerative power rating is inherent as Kusch teaches regenerative operation performed, (see (col.6, lines 1-3)), measured frequency, (col.7, lines 43-59), AC-three phase 120/240/480 via port 212, see fig.3.)
As to claim 3, The multi-port power converter of claim 1, wherein the plurality of ports comprises at least two AC interface ports and at least three DC interface ports.
(Kusch teaches (figs. 2-11) The multi-port power converter 100/200, wherein the plurality of ports [P1-P4] comprises at least two AC interface ports such as for AC source via port P3, DC-AC source for AC motor M via P2 (see e.g. fig.8/11) and at least three DC interface ports [P1, P2, P3/P4].)
As to claim 5, The multi-port power converter of claim 1, wherein the plurality of loads having distinct electrical characteristics is a superset of the plurality of loads having distinct electrical characteristics sufficient to encompass a selected class of applications.
(Kusch teaches The multi-port power converter 100/200, wherein the plurality of loads [low Voltage, high voltage, DC/AC having corresponding distinct electrical characteristics and Kush teaches power conversion system 100/200 via controller 46 (figs.1, 8, 11) determines whether it is a for a HEV or PHEV or EV vehicle (see (col.4, lines 16-33) and correspondingly Vehicle application system 10 of Fig.1 is upgraded to fig. 11 vehicle application system 10 by adding an auxiliary power application system 500 (“Kusch teaches “energy use can be optimized…”, see (col. 13, lines 18-55); “system flexibility is improved and efficiency is optimized…”, see col. 14, lines 1-18);) 
As to claim 6, The multi-port power converter of claim 5, wherein each application of the selected class of applications comprises at least one of a vehicle, an off-road vehicle, and a set of load types for a vehicle.
(Kush teaches power converter 100/200 via controller 46 (figs.1, 8, 11) determines whether it is a for a HEV or PHEV or EV vehicle applications (see (col.4, lines 16-33) and correspondingly Vehicle application system 10 of Fig.1 is upgraded to fig. 11 vehicle application system 10 by adding an auxiliary power load 500 and a motor load [M] and (see fig.11, (col. 13, lines 18-55);
As to claim 7, the multi-port power converter of claim 1, further comprising, one or more fuses or contactors configured to be coupled into selected circuits by the plurality of solid state switches.
(Kush teaches power converter 100/200 further comprising, one or more contactors K1, K2, K3… (see fig.3) configured to be coupled into selected circuits (via converters 202, 204, 206, see fig.3) by the plurality of solid state switches such as IGBT’s of said converters, see figs.3-6, (col.9, lines 1-67)).
As to claim 9, The multi-port power converter of claim 7, wherein the one or more fuses are in thermal connection to one or more laminated layers.
(Kush teaches power converter 100/200, wherein the fuse or fuses are in thermal connection to one or more laminated layers is inherent technology used in electrical circuits for protection of electronic components such as said LV/HV batteries, motor (figs.8, 11), etc. including laminated PCB’s/printed circuit board devices.)


Allowable Subject-Matter
Claims 4, 8 and 10-13 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
The following is a statement of reasons for the indication of allowable subject matter:  The prior art of record(s) fails to teach  (See relative claim 4) a controller comprising: a component bank configuration circuit structured to interpret a port electrical interface description, the port electrical interface description comprising a description of at least a portion of the distinct electrical characteristics; and a component bank implementation circuit structured to provide solid switch states in response to the port electrical interface description, and wherein the plurality of solid state switches are responsive to the solid switch states.
The prior art of record(s) fails to teach (see claim 8) a fuse load circuit structured to determine that no current is demanded for a fuse load, and to further determine that contactors associated with the one or more fuses are open;
an offset voltage determination circuit structured to determine an offset voltage corresponding to at least one component in a fuse circuit associated with the one or more fuses, in response to the determining that no current is demanded for the fuse load; and
an offset data management circuit structured to store the offset voltage, and to communicate a current calculation offset voltage for use by a controller to determine current flow through the one or more fuses.
Claims 1-15 are subject to restriction requirement (See Restriction).
As allowable subject matter has been indicated, applicant's reply must either comply with all formal requirements or specifically traverse each requirement not complied with.  See 37 CFR 1.111(b) and MPEP § 707.07(a).

Citation of pertinent prior art
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure: 
a) Kusch et al. (US 8,378,623) teaches (figs.1-17, abstract) apparatus and method for charging an electric vehicle including a 4 port power conversion system 100, see figs.2-11 including switches responsive to the switch states (see fig.12)
b) Kusch et al. (US 8,829,722) teaches (figs.1-8, abstract) apparatus and method for rapidly charging an electric vehicle including a 4 port power conversion system 100, see figs.2-5 configuration of ports interface P1-P4 description table 200, and see fig.3.
c) Kusch et al. (US 8,994,327) teaches (figs.1-10C, abstract) apparatus and method for charging an electric vehicle 10 (fig.1) including a 4 port power conversion system 100/200 (interface ports P1-P4 description, see fig.3) with identical power converters M1, M2, M3 having switching states (figs.8-10C).
d) Ball (US 5,109,185 AND US 5,029,064) teaches (figs.1-22) phase-controlled reversible power converter with a plurality of ports connecting plurality of loads (figs.15, 22).



Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ANTONY M PAUL whose telephone number is (571)270-1608.  The examiner can normally be reached on M-F 8 am to 4 pm. If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Eduardo Colon-Santana can be reached on 571-272-2060.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.




/Antony M Paul/
Primary Examiner, Art Unit 2846			06/14/2022